Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on 12/08/2021.
Claims 1,10-11,16, and 24-27 are pending.
Claims 1,16, and 24-27 have been amended.
Claims 2-9, 12-15, and 17-23 have been canceled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/08/2021, with respect to the rejection(s) of claim(s) 1 and 16 under 35 U.S.C. 103, have been fully considered and are persuasive.  The rejection(s) under 35 U.S.C. 103 of claim(s) 1 and 16 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The most similar prior art of record do not disclose the applicant’s amendments and the combination of the prior art would not have been obvious to a person of ordinary skill in the art before the effective filing date of the present invention.

wherein automatically updating the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer during execution of the stateful application comprises applying machine learning to add a file path to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer for use in subsequent event comparisons during execution of the stateful application for an event that is identified by a monitored set update engine as an event that may trigger a change in state of the stateful application and the file path for the event is not already in the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer”. In Jacobson, the required use of “applying machine learning to add a file path to the monitored set of file paths”, changing “the file path for the event”, and the paths are not taught in the same way as claimed. For at least these reasons, Jacobson does not teach the amendment as recited above.

Further, the prior art of record Kosche et al (US Pub 20140137184) hereinafter Kosche, discloses employing “artificial intelligence and/or neural networks (applying machine learning)” to assist a hypervisor (virtualization layer) for modifying (to automatically update) addresses of events (monitored set of file paths) [paragraphs wherein automatically updating the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer during execution of the stateful application comprises applying machine learning to add a file path to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer for use in subsequent event comparisons during execution of the stateful application for an event that is identified by a monitored set update engine as an event that may trigger a change in state of the stateful application and the file path for the event is not already in the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer”. In Kosche, the required use of monitoring “during execution of the stateful application for an event” and the addresses of events being defined the same way are not taught in the same way as claimed. The examiner notes that, even when in combination with Jacobson, the combination still does not teach the amendment as recited above.

Further, the prior art of record Morgan et al (US Pub 20120131566) hereinafter Morgan, discloses a “virtualization layer that intercepts file and other operations of the application and redirects the operations to a virtualized location” [paragraph 0001] and utilizing “machine learning” for various tasks, including monitoring changes to a “file” and “file paths”. However, the claims state “wherein automatically updating the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer during execution of the stateful application comprises applying machine learning to add a file path to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer for use in subsequent event comparisons during execution of the stateful application for an event that is identified by a monitored set update engine as an event that may trigger a change in state of the stateful application and the file path for the event is not already in the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer”. In Morgan, the required use of adding “a file path to the monitored set of file paths…during execution of the stateful application” and the paths being defined in the same way are not taught in the same way as claimed. The examiner notes that, even when in combination with Jacobson, the combination still does not teach the amendment as recited above.

Further, the prior art of record Gladstone et al (US Pub 20080022359) hereinafter Gladstone, discloses a “stateful reference monitor” processing “event monitors”, saving system state information “in a persistent memory”, and determining if specific events are allowed to be passed along monitored paths [paragraphs 0034-0038 and 0064]. However, the claims state “wherein automatically updating the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer during execution of the stateful application comprises applying machine learning to add a file path to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer for use in subsequent event comparisons during execution of the stateful application for an event that is identified by a monitored set update engine as an event that may trigger a change in state of the stateful application and the file path for the event is not already in the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer”. In Gladstone, the required use of “applying machine learning to add a file path to the monitored set of file paths” and the paths being defined in the same way are not taught in the same way as claimed. The examiner notes that, even when in combination with Jacobson, the combination still does not teach the amendment as recited above.

Further, the prior art of record Dailey et al (“Black-Box Approach to Capacity Identification for Multi-Tier Applications Hosted on Virtualized Platforms”, 2011) hereinafter Dailey, discloses training an algorithm on “each URI path in the log file” for “virtualization” and mapping the URI paths to the “corresponding cluster ID” of access logs [abstract and sections 3A, 5A-5C]. However, the claims state “wherein automatically updating the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer during execution of the stateful application comprises applying machine learning to add a file path to the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer for use in subsequent event comparisons during execution of the stateful application for an event that is identified by a monitored set update engine as an event that may trigger a change in state of the stateful application and the file path for the event is not already in the monitored set of file paths that is stored in in-process volatile memory of the application virtualization layer”. In Dailey, the required use of changing “the file path for the event” and the paths being defined in the same way are not taught in the same way as 

Finally, as described above, the prior art of record above do not, alone or in combination, teach “applying machine learning to add a file path to the monitored set of file paths” during execution of the stateful application, and the paths being defined in the same way as set forth in the manner of the claim.

For at least these reasons, Independent Claims 1 and 16, and by virtue of dependency Claims 10-11 and 24-27 are allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1,10-11,16, and 24-27, are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT MULLINAX whose telephone number is 571-272-3241.  The examiner can normally be reached on Mon - Fri 8:00-4:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.M./Examiner, Art Unit 2123                       

/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123